                 Case 2:20-cr-00202-WBS Document 13 Filed 03/02/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00202 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   CYNTHIA SEELEY,                                      DATE: March 8, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on March 8, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until April 12,

22 2021 at 9:00 a.m., and to exclude time between March 8, 2021, and April 12, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports, materials obtained via subpoena, email correspondence, and

27          related documents in electronic form including approximately 737 pages of documents as well as

28          an audio recording. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00202-WBS Document 13 Filed 03/02/21 Page 2 of 3


 1        made available for inspection and copying.

 2               b)      Defense counsel seeks additional time to review the discovery and to discuss the

 3        evidence and defense strategy with his client. Review has been hampered by communication

 4        difficulties arising from the Coronavirus pandemic lockdowns as well as the ongoing need to

 5        socially distance and avoid in person contact to the greatest extent possible to prevent the spread

 6        of the Coronavirus. The defense has yet to determine whether further investigation is needed and

 7        seeks additional time to make this determination.

 8               c)      Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him the reasonable time necessary for effective preparation, taking into

10        account the exercise of due diligence.

11               d)      The government does not object to the continuance.

12               e)      Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of March 8, 2021 to April 12, 2021 at

17        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18        Code T4] because it results from a continuance granted by the Court at defendant’s request on

19        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20        best interest of the public and the defendant in a speedy trial.

21                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00202-WBS Document 13 Filed 03/02/21 Page 3 of 3


 1

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7 Dated: March 2, 2021                                        PHILLIP A. TALBERT
                                                               Acting United States Attorney
 8

 9                                                             /s/ SHELLEY D. WEGER
                                                               SHELLEY D. WEGER
10                                                             Assistant United States Attorney
11

12 Dated: March 2, 2021                                        /s/ TIMOTHY ZINDEL
                                                               TIMOTHY ZINDEL
13                                                             Counsel for Defendant
14                                                             CYNTHIA SEELEY

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: March 2, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
